Citation Nr: 1759418	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a back disability, prior to August 4, 2011.  

2.  Entitlement to a disability rating in excess of 40 percent for a back disability, from August 4, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Coast Guard from May 1991 to November 2007, continuing the 20 percent disability evaluation for the Veteran's lumbar spine disability.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, denying the claims currently on appeal.  Jurisdiction of the matter is now with the RO in Philadelphia, Pennsylvania.  

During the pendency of the appeal, the RO issued a rating decision in June 2012, which granted an increased rating of 40 percent for the Veteran's service-connected back disability, effective as of August 4, 2011.  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issues have been characterized accordingly above to represent the issues remaining on appeal.  

The Board notes that in May 2011, the Veteran filed a separate claim for radiculopathy of the right lower extremity (claimed as right leg neuropathy).  In a June 2013 rating decision, the RO granted service connection for this disability, and assigned a noncompensable disability rating.  

In December 2013, the Veteran submitted a request to reopen the claim for radiculopathy of the right lower extremity, which the RO effectively treated as a Notice of Disagreement (NOD) for this issue.  In a November 2016 rating decision, the RO granted an increased rating of 10 percent for the Veteran's service-connected radiculopathy of the right lower extremity, effective as of February 13, 2015 (date of a VA examination).  On the same day, the RO issued a supplemental statement of the case (SSOC), which denied a disability rating in excess of 10 percent.  In May 2017, a subsequent SSOC was issued, which again denied a disability rating in excess of 10 percent for the Veteran's service-connected radiculopathy of the right lower extremity.  At this time, the Veteran has not perfected an appeal for this issue to the Board.  Therefore, the issue of entitlement to an increased disability rating for the Veteran's radiculopathy of the right lower extremity is not presently before the Board.  

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has been afforded VA examinations to determine the severity of his back disability in October 2008, April 2009, August 2011, April 2014, and February 2015.  During the September 2017 hearing, the Veteran asserted that these examinations were inadequate, as the range of motion testing results were inconsistent.  The Veteran specifically noted that the April 2012 VA examiner incorrectly reported that the Veteran's range of motion for flexion was to 70 degrees when testing revealed that the Veteran' range of motion was actually limited to 30 degrees.  

In addition, the Veteran testified that he did not feel that the range of motion testing results that were reported in the prior VA examinations were consistent with the severity of his back condition - which alludes to the notion that the Veteran's back disability may be worse than what is concluded in the prior VA examination reports.  The record reflects that the Veteran has not been afforded another VA examination in connection to his back since February 2015.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Based on the Veteran's assertions, he appears to contend that his back disability has worsened since he was last evaluated in February 2015.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Consequently, a new VA examination is warranted for the purpose of determining the current severity of the Veteran's back disability.  

Furthermore, as the Veteran contends that the prior VA examinations were inadequate, the Board finds that a new VA examination is warranted.  



Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected back disability.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies, to include X-rays and range of motion studies, should be completed, and all clinical findings reported in detail.  The examiner should address:

(a)  The current severity of the Veteran's back disability.  Range of motion (both passive and active) should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  The examiner should also describe in detail all functional and occupational impairment resulting from the Veteran's service-connected back disability.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

